



Exhibit 10.1




EMPLOYMENT AGREEMENT
AGREEMENT entered into as of August 10, 2016, by and between MEREDITH
CORPORATION, an Iowa corporation (the “Company” or “Meredith”), and THOMAS H.
HARTY (“Harty”), to become effective on August 10, 2016 (“Effective Date”),
provided that on or before that date the Agreement is approved by Meredith’s
Board of Directors and executed by Harty.
WITNESSETH:
WHEREAS, Harty has been employed by the Company, most recently as President,
National Media Group; and
WHEREAS, the Company wishes to continue to employ Harty pursuant to the terms
and conditions hereof, and in order to induce Harty to enter into this agreement
(the “Agreement”) and to secure the benefits to accrue from his performance
hereunder is willing to undertake the obligations assigned to it herein; and
WHEREAS, Harty is willing to continue his employment with the Company under the
terms hereof and to enter into the Agreement.
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
1. Position.
1.1    Meredith will employ Harty as President and Chief Operating Officer.
While employed hereunder, Harty shall continue to have at least the same level
of responsibility and authority associated with being President and Chief
Operating Officer as he has on the Effective Date.
1.2    If Harty is promoted to President and Chief Executive Officer, then as of
the effective date of such promotion and during his employment thereafter:
(a)    Harty shall report to and be subject to the supervision, control and
direction of the Board of Directors of the Company. Harty shall at all times be
the most senior executive officer of the Company. Subject only to Harty’s duty
to report to the Board, Harty’s responsibilities and authorities hereunder shall
include day to day and strategic authority over the Company and its affiliates,
P&L authority over all operations of the Company and its affiliates, and the
duty and authority to hire, make employment decisions, and terminate all
subordinates employed by the Company or its affiliates and Harty shall report
directly and exclusively to the Board, and all other officers, employees, and
consultants of the Company shall (except to the extent otherwise prescribed by
law, regulation, or principles of good corporate governance) report directly (or
indirectly through subordinates) to Harty. Harty shall have such other
responsibilities and authorities consistent with the status, titles and
reporting requirements set forth herein as are appropriate to said positions,
subject to change (other than diminution in position, authority, duties or
responsibilities) from time to time by the Board of Directors of the Company.
(b)     Harty agrees to devote his full time and attention and give his best
efforts and skills to furthering the business and interests of the Company,
which may include Harty volunteering his


1

--------------------------------------------------------------------------------





time and efforts on behalf of charitable, civic, professional organizations and
boards of other corporations.
1.3    If Harty is not promoted to President and Chief Executive Officer of the
Company by September 1, 2017 (the “Determination Date”), Harty shall have the
right to terminate his employment with the Company by giving written notice
within ninety (90) days after the Determination Date, and such termination shall
be deemed to be Termination Without Cause by the Company and treated in
accordance with the terms of Section 8.2; provided that the Company can give
written notice to Harty no fewer than sixty (60) and no more than ninety (90)
days immediately preceding the Determination Date and extend the Determination
Date by a period of up to two additional years.
2. Office Location.
Harty’s primary office location shall be at Meredith’s offices in Des Moines,
Iowa. Until the date Harty relocates his permanent residence to the greater Des
Moines, Iowa area (“Commute Period”), Harty shall commute from his residence in
Greenwich, CT to Des Moines so that Harty is present at his primary office at
least two weeks per month. Notwithstanding the above general expectation, Harty
shall make himself available at Meredith’s various offices as deemed necessary
or appropriate by the CEO or Board of Directors to meet Meredith’s business
needs.
3. Relocation of Permanent Residence.
3.1    Harty shall relocate his and his family’s permanent residence to the
greater Des Moines, Iowa area (“Relocation”) on or before July 1, 2017
(“Relocation Period”); provided that Harty can give written notice to the
Company and extend the Relocation Period by a period of up to thirty (30)
additional days; such notice shall be provided no fewer than sixty (60) and no
more than ninety (90) days immediately preceding the last day of the Relocation
Period. If Harty completes the Relocation on or before the last day of the
Relocation Period, he shall be eligible for the following “Relocation Benefits”:
(a)    Meredith will reimburse Harty for reasonable travel expenses for Harty
and his spouse for up to three trips to Des Moines, Iowa to look for housing
options, up to four days for each trip. Harty must timely provide Meredith with
appropriate documentation/receipts to obtain reimbursement.
(b)    Meredith will pay for the reasonable costs associated with moving Harty’s
household goods to the greater Des Moines, Iowa area, including packing, moving
and storage (if required). Said payment will be made after Harty obtains
estimates from at least two (2) reputable moving companies and payment will be
made directly to the least expensive of those moving companies upon receipt of
an invoice for services rendered.
(c)    Meredith will reimburse Harty for any real estate commissions Harty is
required to pay on the sale of his residence in the Greenwich, CT area. Harty
will list his house no later than January 1, 2017, and try to sell his house on
or prior to June 1, 2017. Harty agrees to negotiate a sale in good faith and
accept any objectively reasonable offer. In the event that the Harty’s
Greenwich, CT house has not sold on or prior to June 1, 2017, the Company agrees
to utilize a third party service provider selected and paid for by the Company
to purchase the house from Harty for Fair Market Value. Fair Market Value shall
be determined based on the average of two valuations of the house conducted by
two independent appraisers selected by the Company or the third party service
provider; provided, that such Fair Market Value shall be no less than the amount
that Harty paid for the house when he purchased it in 2013.


2

--------------------------------------------------------------------------------





(d)    Meredith will reimburse Harty for closing costs associated with his
purchase of a new permanent residence in the greater Des Moines, Iowa area. For
purposes of this Agreement, closing costs are limited to title charges,
government recording and transfer fees, administration fees, real estate fees
and document handling (closing costs specifically do NOT include the purchase of
points). Reimbursement is subject to Meredith’s timely receipt of the HUD
statement substantiating the closing costs.
3.2    The reasonableness of any submitted, individual expense remains subject
to Meredith oversight and approval, and any approved expenses may be taxable as
required by law or Meredith policy. Meredith will gross up any approved, taxable
Relocation Benefits through appropriate withholdings based upon federal, state,
and FICA supplemental withholding rates.
3.3    If Harty does not complete the Relocation within the Relocation Period,
then Meredith may, in its sole discretion, provide Harty written notice within
sixty (60) days of the end of the Relocation Period of its decision to end
Harty’s employment; said separation shall be treated as a voluntary termination
and Harty shall only be entitled to the pay and benefits set forth is Section
8.3. Harty understands and agrees that if: (i) he fails to relocate his
permanent residence to the greater Des Moines, Iowa area during the Relocation
Period; or (ii) within twelve (12) months after the Relocation Harty (a) resigns
his employment with Meredith or (b) is terminated for Cause, then within 30 days
of the qualifying event Harty shall reimburse Meredith for the entire amount of
any Relocation Benefits previously paid to Harty. Harty hereby consents and
agrees that any Relocation Benefits that must be reimbursed by him may be
deducted from any amounts that would otherwise be paid to Harty by Meredith,
including but not limited to any unpaid pay, vacation, bonus, or separation
amounts if otherwise owed to Harty, to the extent such deduction does not cause
Harty to incur any additional taxes pursuant to Section 409A of the Internal
Revenue Code (the “Code”).
4. Base Salary.
Harty’s minimum base salary under this Agreement will be Eight Hundred Thousand
Dollars ($800,000) (“Base Salary”). Harty will be eligible for merit increase in
July 2017, at the discretion of the Compensation Committee of the Company’s
Board of Directors (“Compensation Committee”). Base Salary shall include all
such increased amounts, and if increased, Base Salary shall not thereafter be
decreased.
5. Incentive Plans.
5.1    While employed under this Agreement, Harty will be eligible to
participate in Meredith’s Annual Management Incentive Plan (or any successor or
replacement annual incentive plan of Meredith) for such periods as it continues
in effect, subject to the terms of the Plan and to the discretion vested in the
Compensation Committee of the Board of Directors by the Plan, provided, however,
that the percentage of Base Salary payable as a target bonus under the Plan
shall not be less than ninety percent (90%) (actual Company financial results
may eventuate in an actual bonus paid to Harty equal to, less than, or more than
ninety percent (90%) of Base Salary).
5.2    While employed under this Agreement, Harty will participate in a
three-year (FY 17-19) Cash Long-Term Incentive Program (“Program”) with a
$600,000 target, conditioned upon the achievement of certain specified financial
objectives. This payment will be made after the first regular August meeting of
Meredith’s Board of Directors immediately following the conclusion of the
three-year Program, subject to the terms of the Program and to the discretion
vested in the Compensation Committee of the Board of Directors, and it is
conditioned upon Harty being employed at Meredith at the time of payment (except
in the event of death, disability, retirement or a termination without cause
consistent with the FY 15-17 cash Long-Term Incentive Program as described in
Exhibit A attached hereto).


3

--------------------------------------------------------------------------------





5.3    Harty is also currently participating in a three-year (FY15-17) cash
Long-Term Incentive Program with a $400,000 target, conditioned upon the
achievement of certain specified financial objectives (described in Exhibit A
attached hereto). Under the Program, payment will made after the first regular
August meeting of Meredith’s Board of Directors immediately following the end of
FY2017, subject to the terms of the Program and to the discretion vested in the
Compensation Committee of the Board of Directors, and is conditioned upon Harty
being employed with Meredith at the time of payment (except in the event of
death, disability, retirement or a termination without cause as described in
Exhibit A attached hereto).
5.4    Harty is also currently participating in a three-year (FY16-18) cash
Long-Term Incentive Program with a $400,000 target, conditioned upon the
achievement of certain specified financial objectives (described in Exhibit B
attached hereto). Under the Program, payment will made after the first regular
August meeting of Meredith’s Board of Directors immediately following the end of
FY2018, subject to the terms of the Program and to the discretion vested in the
Compensation Committee of the Board of Directors, and is conditioned upon Harty
being employed with Meredith at the time of payment (except in the event of
death, disability, retirement or a termination without cause as described in
Exhibit B attached hereto).
5.5    While employed under this Agreement, Harty will be eligible to
participate in Meredith’s non-qualified stock incentive plan in accordance with
the terms of the plan and subject to the discretion and approval of the
Compensation Committee of the Board of Directors, with the following grants to
be awarded in August 2016:
33,000 Non-Qualified Stock Options, three-year cliff
10,000 Restricted Stock Units, three-year cliff
6. Short-Term Disability.
During any period of short-term disability, the Company will continue to pay
Harty the Base Salary throughout the period of short-term disability, up to a
maximum of five months of Base Salary payments pursuant to this Section 6. In
addition, Harty will continue to receive all rights and benefits under the
benefit plans and programs of the Company in which Harty is a participant as
determined in accordance with the terms of such plans and programs, and Harty
shall be eligible to receive the benefit of his target annual Management
Incentive Plan bonus for the initial year in which the short-term disability
occurs without reduction for the period of the short-term disability. In the
event of Harty's death during a period of short-term disability, the provisions
of Section 8.5 shall apply. For purposes of this Agreement, short-term
disability shall be defined as the incapacitation of Harty by reason of
sickness, accident or other physical or mental disability for a period of time
which begins one month after the date of the cause or onset of such
incapacitation (during which one month period Harty shall be required to use
sick leave to receive his Base Salary) and ends on the date that is five months
later (such total six-month period to consist at a maximum of one month of sick
leave and five months of short-term disability payments pursuant to this section
6). All benefits provided under this Section 6 shall be in replacement of and
not in addition to benefits payable under the Company’s short-term and long-term
disability plans, except to the extent that such disability plans provide
greater benefits than the disability benefits provided under this Agreement, in
which case the disability plans would supersede the applicable provisions of
this Agreement. In the event Harty is determined to have a long-term disability
(as described in Section 8.4), the provisions of Section 8.4 shall apply.
7. Perquisites.
During his employment under this Agreement, Harty shall receive or be eligible
to participate in, to the extent permitted by law, the various perquisites and
plans generally available to officers of Meredith, in


4

--------------------------------------------------------------------------------





accordance with the provisions thereof as in effect from time to time,
including, without limitation, professional fee reimbursement for tax
preparation and financial planning, supplemental life insurance, executive long
term disability insurance, Meredith Replacement Benefit Plan, Meredith
Supplemental Benefit Plan, the Amended and Restated Severance Agreement Between
Meredith Corporation and Executive Officers, and a minimum of four (4) weeks of
vacation per year. Harty will similarly be provided with an automobile allowance
of $11,050/year under Meredith’s executive automobile allowance policy and
reimbursement for initiation fees for a country club in the Des Moines, Iowa
area, regular dues in said country club, and dues for a country club in the New
York metropolitan area, all subject to Meredith policy and applicable
withholding and deductions. Furthermore, Harty will be entitled to
reimbursement, in accordance with Meredith Policy, for reasonable expenses
incurred in connection with the performance of his duties with Meredith,
provided Harty properly accounts therefor.
8. Termination of Employment.
8.1    Termination for Cause. This Agreement and Harty’s employment hereunder
may be terminated by Meredith at any time for “Cause,” in which case Harty will
receive only his Base Salary through the date of such termination. Upon such
termination, Harty shall be entitled to no further benefits under this
Agreement, except that any rights and benefits Harty may have under the employee
benefit plans and programs of the Company, in which Harty is a participant,
shall be determined in accordance with the terms and provisions of such plans
and programs. Harty understands and agrees that in the event of the termination
of employment and termination of this Agreement pursuant to this Section 8.1,
all awards of restricted stock, stock options and any other benefits under the
Incentive Plans shall be handled in accordance with the terms of the relevant
plan and agreements entered into between Harty and the Company with respect to
such awards, but that the obligations of Harty under Section 9 shall remain in
full force and effect. “Cause” is defined as (i) the willful and continued
failure of Harty to attempt to perform substantially his duties with the Company
(other than any such failure resulting from Disability), after a demand for
substantial performance is delivered to Harty, which specifically identifies the
manner in which Harty has not attempted to substantially perform his duties and
for those matters which are subject to cure, a ten (10) day notice to cure is
provided or (ii) the engaging by Harty in willful misconduct which is materially
injurious to the Company, monetarily or otherwise. For purposes of this
definition, no act, or failure to act, on the party of Harty shall be considered
“willful” unless it is done, or omitted to be done, by Harty in bad faith and
without reasonable belief that Harty’s act or omission was in the best interest
of the Company. Any act, or failure to act, based upon authority given pursuant
to a resolution duly adopted by the Board or based upon the advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by Harty in good faith and in the best interests of the Company. Under no
circumstances will Harty be entitled to more than three (3) ten (10) day notice
to cure periods during Harty’s employment with Meredith. Notwithstanding the
foregoing, if Harty is promoted to President and Chief Executive Officer, then
after the effective date of such promotion he shall not be deemed to have been
terminated for Cause unless or until there have been delivered to him a copy of
a resolution duly adopted by the affirmative vote of at least ¾ of the Board
(excluding Harty if he is a director at such time) at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to Harty
and he is given an opportunity, together with counsel, to be heard before the
Board) finding that in the good faith opinion of the Board Harty was guilty of
conduct set forth herein and specifying the particulars thereof.
8.2    Termination Without Cause. This Agreement and Harty’s employment
hereunder may be terminated by Meredith at any time without Cause and without
prior notice. In the event Harty’s employment is terminated without Cause by
Meredith, then in return for a signed separation agreement that includes a full
release of all employment-related claims (it being understood that the
separation agreement will not impose any additional restrictive covenants or
post-employment obligations on Harty beyond those contained


5

--------------------------------------------------------------------------------





in Section 9 of this Agreement and standard confidentiality and
non-disparagement provisions, and the release will not require Harty to release
any claims or rights associated with: vested benefits; indemnification,
advancement of expenses, or coverage under any applicable directors and officers
insurance; or any payment or benefits set forth in this Section 8.2), Harty will
receive a lump sum payment on or before the sixty-day anniversary of his
termination equal to his Base Salary and Annual Management Incentive Plan target
bonus for a period of twenty-four (24 months), minus applicable withholding and
deductions. Harty agrees that the payments described in this Section 8.2 shall
be full and adequate compensation to Harty for all damages Harty may suffer as a
result of the termination of his employment pursuant to this Section 8.2 or 8.6,
and in consideration of the payments and benefits provided in this Section 8.2,
Harty agrees to execute the aforementioned release agreement. If Harty does not
execute the above mentioned release, Harty will receive only his Base Salary
through the date on which notice of termination is given. It is understood that
if as a result of Harty’s termination without Cause hereunder Harty could
qualify for a severance payment under a Change in Control Plan, the Meredith
Corporation Severance Pay Plan, the Amended and Restated Severance Agreement
Between Meredith Corporation and Executive Officers, or any like plan or
agreement, Harty shall receive the amount that is the greatest consideration
provided for under either this Agreement or one of the above referenced
plans/agreements. Harty is not entitled to receive the consideration provided
for under this Agreement and any of the above referenced plans/agreements under
any circumstances.
Upon such termination, Harty shall be entitled to no further benefits under this
Agreement, except that any rights and benefits Harty may have under the employee
benefit plans and programs of the Company, in which Harty is a participant,
shall be determined in accordance with the terms and provisions of such plans
and programs, and except Harty shall be presumed to have met eligibility
requirements specified in Section 5.1 of the Meredith Replacement Benefit Plan
(As Amended and Restated Effective as of January 1, 2009) and the Meredith
Supplemental Benefit Plan (As Amended and Restated Effective as of January 1,
2009) or any successor thereto and he shall be entitled to the amounts that
would have accrued under such plans through the date of his termination without
Cause. All awards of restricted stock and stock options shall automatically
vest, and stock options shall be exercisable for the full unexpired term of the
option.
The parties intend this Agreement to be in compliance with Section 409A of the
Internal Revenue Code and its accompanying regulations and it should be
interpreted accordingly. Therefore, if Harty’s Base Salary at the time of
termination without Cause exceeds the separation pay safe harbor rule under
Section 409A of the Code, then the excess over the safe harbor will be paid
within 60 days of the date of Harty’s termination without Cause.
8.3    Employee Voluntary. In the event Harty terminates his employment of his
own volition, except for a termination described in Section 8.6, such
termination shall constitute a voluntary termination and in such event
Meredith’s only obligation to Harty shall be to make Base Salary payments
provided for in this Agreement through the date of such voluntary termination.
Any rights and benefits Harty may have under the employee benefit plans and
programs of the Company, in which he is a participant, shall be determined in
accordance with the terms and provisions of such plans and programs. All awards
of restricted stock, stock options and any other benefits under the Incentive
Plans shall be handled in accordance with the terms of the relevant plan and
agreements entered into between Harty and the Company with respect to such
awards.
8.4    Employee Disability. If Harty shall be determined to have a Long-Term
Disability, then the employment of Harty hereunder and this Agreement may be
terminated by Harty or the Company upon thirty (30) days' written notice to the
other party following such determination. After the 30-day written notice is
provided, Harty’s employment shall end and the Company shall pay to Harty, at
such times as Base Salary would normally be paid, 100% of Base Salary for the
first twelve months following said termination, 75% of the Base Salary for the
next twelve month period, and 50% of Base Salary for the final twelve month
period. Furthermore, nothing contained in this Section shall preclude Harty from
receiving the benefit of his


6

--------------------------------------------------------------------------------





target annual Management Incentive Plan bonus for the initial year in which a
short-term disability occurs pursuant to the provisions of Section 6. Following
the termination pursuant to this Section 8.4, the Company shall pay or provide
Harty such other rights and benefits of participation under the employee benefit
plans and programs of the Company to the extent that such continued
participation is not otherwise prohibited by applicable law or by the express
terms and provisions of such plans and programs. All benefits provided under
this Section 8.4 shall be in replacement of and not in addition to benefits
payable under the Company’s short-term and long-term disability plans, except to
the extent that such disability plans provide greater benefits than the
disability benefits provided under this Agreement, in which case the applicable
disability plans(s) would supersede the applicable provisions of this Agreement.
All awards of restricted stock, stock options and any other benefits under the
Incentive Plans shall be handled in accordance with terms of the relevant plan
and agreements entered into between Harty and the Company with respect such
awards. For purposes of this Section 8.4, Long-Term Disability shall be defined
and determined pursuant to the terms of the long-term disability plan in effect
for employees of the Company, and if no such plan exists then Long-Term
Disability shall be defined consistent with the definition of disability set
forth in Section 409A of the Code.
8.5    Employee Death. In the event Harty’s employment ends due to his death,
this Agreement shall terminate and all obligations to Harty shall cease as of
the date of death except that the Company will pay to the legal representative
of his estate in substantially equal installments the Base Salary until the end
of the month of the first anniversary of Harty's death. Any annual Management
Incentive Plan bonus (or amounts in lieu thereof), payable for the fiscal year
in which Harty’s death occurs, shall be determined by the Compensation Committee
at its meeting following the end of such fiscal year, pro rated to the date of
death, and promptly paid to Harty’s estate. All rights and benefits of Harty
under the benefit plans and programs of the Company in which Harty is a
participant, will be provided as determined in accordance with the terms and
provisions of such plans and programs. All awards of restricted stock, stock
options and any other benefits under the Incentive Plans shall be handled in
accordance with terms of the relevant plan and agreements entered into between
Harty and the Company with respect such awards.
8.6    Change in Title, Duties or Location. If at any time during Harty’s
employment hereunder (a) a change is made to Harty’s title as President and
Chief Operating Officer (other than if his title is changed to Chief Executive
Officer); (b) there is a material change in Harty having at least the same level
of responsibility and authority associated with being President and Chief
Operating Officer as he has on the Effective Date, or if after he is promoted to
President and Chief Executive Officer there is a material change in Harty having
at least those duties set forth in Section 1.2; (c) a change is made in Harty’s
reporting relationship such that he reports to any person with any title other
than Chief Executive Officer while he is Chief Operating Officer, or if after he
is promoted to President and Chief Executive Officer a change is made in Harty’s
reporting relationship such that he reports to any person or group other than
the Board of Directors; (d) an involuntary change is made to the location of
Harty’s principal office more than twenty-five (25) miles from Des Moines, Iowa;
or (e) Meredith makes an involuntary, material reduction in Harty’s Base Salary
or target annual Management Incentive Plan bonus opportunity, Harty shall have
the right to terminate his employment with the Company by giving written notice
within ninety (90) days after the date of Harty receiving written notice of such
action and the Company shall have a period of thirty (30) days to cure such
action, and, if the Company does not cure, such termination shall be deemed to
be Termination Without Cause by the Company and such termination shall be
treated in accordance with the terms of Section 8.2.
8.7    Officers and Directors Insurance. The Company agrees to maintain Harty’s
coverage under such directors’ and officers’ liability insurance policies as
shall from time to time be in effect for active officers and employees for not
less than six years following Harty’s termination of employment.


7

--------------------------------------------------------------------------------





9. Covenants of Harty.
9.1    Harty acknowledges that as a result of the services to be rendered to the
Company hereunder, Harty will be brought into close contact with many
confidential affairs of the Company, its subsidiaries and affiliates, not
readily available to the public. Harty further acknowledges that the services to
be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character; that the business of the Company is
international in scope; that its goods and services are marketed throughout the
United States and various parts of the world and that the Company competes with
other organizations that are or could be located in nearly any part of the
United States and in various parts of the world
9.2    In recognition of the foregoing, Harty covenants and agrees that, except
as is necessary in providing services under this Agreement or to the extent
necessary to comply with law or the valid order of a court or government agency
of competent jurisdiction, Harty will not knowingly use for his own benefit nor
knowingly divulge any Confidential Information and Trade Secrets of the Company,
its subsidiaries and affiliated entities, which are not otherwise in the public
domain and, so long as they remain Confidential Information and Trade Secrets
not in the public domain, will not intentionally disclose them to anyone outside
of the Company either during or after his employment. For the purposes of this
Agreement, "Confidential Information and Trade Secrets" of the Company means
information which is secret to the Company, its subsidiaries and affiliated
entities. It may include, but is not limited to, information relating to the
magazines, books, publications, products, services, television stations, real
estate franchise operations, new and future concepts and business of the
Company, its subsidiaries and affiliates, in the form of memoranda, reports,
computer software and data banks, customer lists, employee lists, books,
records, financial statements, manuals, papers, contracts and strategic plans.
As a guide, Harty is to consider information originated, owned, controlled or
possessed by the Company, its subsidiaries or affiliated entities which is not
disclosed in printed publications stated to be available for distribution
outside the Company, its subsidiaries and affiliated entities as being secret
and confidential. In instances where doubt does or should reasonably be
understood to exist in Harty's mind as to whether information is secret and
confidential to the Company, its subsidiaries and affiliated entities, Harty
agrees to request an opinion, in writing, from the Company. Notwithstanding the
above,
(a)    Harty understands that he has immunity from criminal or civil liability
for disclosure of a trade secret: (1) made in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law; or (2) made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal; and (3) in a lawsuit against
Meredith for retaliation for reporting a suspected violation of law, Harty may
disclose a trade secret to his attorney and use the trade secret information in
the court proceeding, if Harty files under seal any document containing the
trade secret, and does not disclose the trade secret except pursuant to court
order.
(b)    Nothing in this Section 9.2 prohibits Harty from reporting possible
violations of law or regulation to any governmental agency or entity or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation.
(c)    Harty shall disclose to the public and discuss such information as is
customary or legally required to be disclosed by a Company whose stock is
publicly traded, or that is otherwise legally required to disclose, or that is
in the best interests of the Company to do so.
(d)    Harty will deliver promptly to the Company on the termination of his
employment with the Company, or at any other time the Company may so request,
all memoranda, notes, records, reports and other documents relating to the
Company, its subsidiaries and affiliated entities, and all


8

--------------------------------------------------------------------------------





property owned by the Company, its subsidiaries and affiliated entities, which
Harty obtained while employed by the Company, and which Harty may then possess
or have under his control.
9.3    Harty agrees that during his employment with Meredith and, provided any
applicable termination payments have been paid pursuant to Section 8, for a
period of twenty-four (24) months after his employment ends (whether his
employment is ended voluntarily or involuntarily by Harty or Meredith), Harty
will not, directly or indirectly, whether as a sole proprietor, partner,
venture, stockholder, director, officer, employee, consultant, or in any other
capacity as a principal or agent or through any person, subsidiary, affiliate,
or employee acting as nominee or agent, engage in any of the following
activities:
a)
Knowingly interfere with, disrupt or attempt to disrupt, any then existing
relationship, contractual or otherwise, between the Company, its subsidiaries or
affiliated entities, and any customer, client, supplier, or agent;

b)
Hire, solicit or attempt to hire or solicit any person who is employed by
Meredith or attempt to influence any such person to terminate employment with
Meredith.

9.4    Harty further agrees that during his employment with Meredith and for a
period of twenty-four (24) months after he voluntary resigns his employment
under Section 8.3 above, Harty shall not render services directly or indirectly
as an employee, officer, director, consultant, independent contractor or in any
other capacity to, conduct or engage in any activities for the benefit of, or be
interested in or associated with, any of the entities listed on Exhibit C or
with any person or other entity that is a competitor of Meredith (“Competitor”)
or take any action to finance or guarantee or knowingly to provide other
material assistance to any Competitor.
9.5    Harty will promptly disclose to the Company all inventions, processes,
original works of authorship, trademarks, patents, improvements and discoveries
related to the business of the Company, its subsidiaries and affiliated entities
(collectively "Developments"), conceived or developed during Harty's employment
with the Company and based upon information to which he had access during the
term of employment, whether or not conceived during regular working hours,
through the use of the Company time, material or facilities or otherwise. All
such Developments shall be the sole and exclusive property of the Company, and
upon request Harty shall deliver to the Company all outlines, descriptions and
other data and records relating to such Developments, and shall execute any
documents deemed necessary by the Company to protect the Company's rights
hereunder. Harty agrees upon request to assist the Company to obtain United
States or foreign letters patent and copyright registrations covering inventions
and original works of authorship belonging to the Company hereunder. If the
Company is unable because of Harty's mental or physical incapacity to secure
Harty's signature to apply for or to pursue any application for any United
States or foreign letters patent or copyright registrations covering inventions
and original works of authorship belonging to the Company hereunder, then Harty
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as his agent and attorney in fact, to act for and in his
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by him. Harty hereby waives and quitclaims to the Company any and
all claims, of any nature whatsoever, that he may hereafter have for
infringement of any patents or copyright resulting from any such application for
letters patent or copyright registrations belonging to the Company hereunder.
9.6    Harty agrees to cooperate with Meredith in the truthful and honest
prosecution and/or defense of any claim in which Meredith may have an interest
(with the right of reimbursement for reasonable expenses actually incurred)
which may include, without limitation, being available to participate in any
proceeding involving Meredith, permitting interviews with representatives of
Meredith, appearing for depositions and


9

--------------------------------------------------------------------------------





trial testimony, and producing and/or providing any documents or names of other
persons with relevant information in Harty’s possession or control arising out
of his employment in a reasonable time, place and manner.
9.7    Harty agrees that the remedy at law for any breach or threatened breach
of any covenant contained in this Section 9 may be inadequate and that the
Company, in addition to such other remedies as may be available to it, in law or
in equity, shall be entitled to injunctive relief without bond or other
security.
9.8    Although the restrictions contained in Section 9 are considered by the
parties hereto to be fair and reasonable in the circumstances, it is recognized
that restrictions of such nature may fail for technical reasons, and accordingly
it is hereby agreed that if any of such restrictions shall be adjudged to be
void or unenforceable for whatever reason, but would be valid if part of the
wording thereof were deleted, or the period thereof reduced or the area dealt
with thereby reduced in scope, the restrictions contained in Sections 9 shall be
enforced to the maximum extent permitted by law, and the parties consent and
agree that such scope or wording may be accordingly judicially modified in any
proceeding brought to enforce such restrictions.
9.9    Notwithstanding that Harty's employment hereunder may be terminated as
provided in Section 8 above, this Agreement shall continue in full force and
effect insofar as is necessary to enforce the covenants and agreements of Harty
contained in this Section 9.
10. Arbitration.
10.1    The parties shall use their best efforts and good will to settle all
disputes by amicable negotiations. The Company and Harty agree that, with the
express exception of any dispute or controversy arising under Section 3(g) of
the Amended and Restated Severance Agreement Between Meredith Corporation and
Executive Officers or Section 9 of this Agreement, any controversy or claim
arising out of or in any way relating to Harty’s employment with the Company,
including, without limitation, any and all disputes concerning this Agreement
and the termination of this Agreement that are not amicably resolved by
negotiation, shall be settled by arbitration in Des Moines, Iowa, or such other
place agreed to by the parties, as follows:
a)
An arbitration may be commenced by any party to this Agreement by the service of
a written Request for Arbitration upon the other affected party. Such Request
for Arbitration shall summarize the controversy or claim to be arbitrated. No
Request for Arbitration shall be valid if it relates to a claim, dispute,
disagreement or controversy that would have been time barred under the
applicable statute of limitations had such claim, dispute, disagreement or
controversy been submitted to the courts of Iowa.

b)
The arbitration will be conducted before an impartial arbitrator appointed as
follows. Within sixty (60) days of the Request for Arbitration the parties shall
mutually agree to an arbitrator. If the parties fail to mutually agree to an
arbitrator within sixty (60) days, then within seventy-five (75) days following
Request for Arbitration, each party shall produce to the other a list of three
(3) potential arbitrators. Within ninety (90) days of the Request for
Arbitration the parties will meet in person or by conference call to select an
arbitrator from the combined list. Each party will first strike two (2) names
from the other party’s list. The arbitrator will then be selected by lot from
the two potential arbitrators whose names have not been stricken. The parties
will evenly split the costs of the arbitrator. Legal fees and costs may be
awarded by the arbitrator in accordance with applicable law.



10

--------------------------------------------------------------------------------





c)
Judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.

d)
It is intended that controversies or claims submitted to arbitration under this
Section 10 shall remain confidential, and to that end it is agreed by the
parties that neither the facts disclosed in the arbitration, the issues
arbitrated, nor the views or opinions of any persons concerning them, shall be
disclosed by third persons at any time, except to the extent necessary to
enforce an award or judgment or as required by law or in response to legal
process or in connection with such arbitration. In addition, Harty and the
Company shall be entitled to disclose the facts disclosed in arbitration, the
issues arbitrated, and the views or opinions of any persons concerning them to
legal and tax advisors so long as such advisors agree to be bound by the terms
of this Agreement.

11. Governing Law.
This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the laws of the State of Iowa without reference
to the principles of conflict of laws.
12. Entire Agreement; Modification; Waiver.
This Agreement, and those plans and agreements referenced herein contain all the
understandings and representations between Harty and Meredith pertaining to
Harty’s employment with Meredith and supersede all other agreements the parties
have previously entered into, including, but not limited to, the employment
letter Harty signed on June 25, 2009 and the Employment Agreements signed by
Harty on November 2, 2010 and June 27, 2013. For the avoidance of doubt, this
Agreement shall not supersede the Amended and Restated Severance Agreement
Between Meredith Corporation and Executive Officers signed by Harty and the
Company effective November 2, 2010, which, the parties agree, remains in full
force and effect. This Agreement may be modified only in writing signed by Harty
and an authorized representative of Meredith. Except as otherwise specifically
provided in this Agreement, no waiver by either party hereto of any breach by
the other party of any condition or provision of the Agreement to be performed
by such other party shall be deemed a waiver of a similar or dissimilar
provision or condition at the same or any prior or subsequent time.
13. Headings.
Headings of the sections of this Agreement are intended solely for convenience
and no provision of this Agreement is to be construed by reference to the title
of any section.
14. Severability.
In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.
15. Withholding.
Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to Harty or his beneficiaries, including his estate, shall
be subject to withholding and deductions as the Company may reasonably determine
it should withhold or deduct pursuant to any applicable law or regulation. In
lieu of withholding or deducting, such amounts, in whole or in part, the Company
may, in its


11

--------------------------------------------------------------------------------





sole discretion, accept other provision for payment as permitted by law,
provided it is satisfied in its sole discretion that all requirements of law
affecting its responsibilities to withhold such taxes have been satisfied.
16. Section 409A.
This Agreement is intended to be interpreted and operated to the fullest extent
possible so that the payments and benefits under this Agreement either shall be
exempt from the requirements of Section 409A of the Code or, to the extent such
payments are not exempt from Section 409A of the Code, such payments and
benefits shall be interpreted and operated to comply with the requirements of
Section 409A of the Code. Payments payable under this Agreement triggered by a
termination of employment that are deferred compensation subject to (but not
otherwise exempt from) Section 409A of the Code shall not be made unless such
termination of employment constitutes a separation from service within the
meaning of Section 409A of the Code. Notwithstanding any other provision in this
Agreement to the contrary, if Harty is a “specified employee” on the date of his
separation from service within the meaning of Section 409A of the Code and
Treasury Regulation 1.409A-1(h), payments and benefits payable under this
Agreement due to a separation from service that are deferred compensation
subject to (but not otherwise exempt from) Section 409A of the Code that would
otherwise be paid or provided during the six-month period commencing on the
separation from service, will be deferred until the first day of the seventh
month following the separation from service if such deferral is necessary to
avoid the additional tax under Section 409A of the Code. In the case of a series
of payments, the first payment shall include the amounts Harty would have been
entitled to receive during the six-month waiting period. Each payment made under
this Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code. Notwithstanding anything contained in this Agreement
to the contrary, if any payment made pursuant to this Agreement is a substitute
or replacement for a right to payment that constitutes nonqualified deferred
compensation within the meaning of Section 409A of the Code, including, to the
extent applicable, amounts payable under another plan or agreement between Harty
and the Company or its subsidiaries, parents and affiliated entities, then any
such payment amount shall be paid at the time and in the form as required by
Section 409A of the Code.
To the extent required by Section 409A of the Code, each reimbursement or
in-kind benefit provided under this Agreement shall be provided in accordance
with the following: (i) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during each calendar year cannot affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; (ii) any reimbursement of an eligible expense shall be paid to
Harty on or before the last day of the calendar year following the calendar year
in which the expense was incurred; and (iii) any right to reimbursements or
in-kind benefits under this Agreement shall not be subject to liquidation or
exchange for another benefit.
17. Successors and Assigns.
17.1    Assignment by the Company. This Agreement shall inure to the benefit of
and shall be binding upon the successors and assigns of the Company.
17.2    Assignment by Harty. Harty may not assign this Agreement or any part
thereof; provided, however, that nothing herein shall preclude one or more
beneficiaries of Harty from receiving any amount that may be payable following
the occurrence of Harty’s legal incompetency or his death and shall not preclude
the legal representative of his estate from receiving such amount or from
assigning any right hereunder to the person or persons entitled thereto under
his will or, in the case of intestacy, to the person or persons entitled thereto
under the laws of the intestacy applicable to his estate.


12

--------------------------------------------------------------------------------





18. Notices.
Any notice to be given hereunder shall be in writing and delivered personally or
sent by overnight mail, such as Federal Express, addressed to the party
concerned at the address indicated below or to such other address as such party
may subsequently give notice of hereunder in writing:


If to Company:


Chairman of the Compensation Committee
Board of Directors
Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023


with a copy to:


John Zieser, Chief Development Officer, General Counsel & Secretary
Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023


If to Harty:


Thomas H. Harty
Chief Operating Officer
Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023


with a copy to:


Ryan J. Liebl
Mayer Brown LLP
71 S. Wacker Drive
Chicago, IL 60606


19. Knowledge and Representation.
Harty acknowledges that the terms of this Agreement have been fully explained to
him, that Harty understands the nature and extent of the rights and obligations
provided under this Agreement, and that Harty has been represented by legal
counsel in the negotiation and preparation of this Agreement.








13

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
MEREDITH CORPORATION


By: /s/ Scott Rundall




Dated: 8-10-2016
THOMAS H HARTY


/s/ Thomas H Harty


Dated: 8/9/16



    


14

--------------------------------------------------------------------------------





Exhibit A








FY2015 - FY2017 CASH LTIP
PERFORMANCE METRIC


OFFICER: Tom Harty
TARGET: $400,000
PLAN PERIOD: July 1, 2014 through June 30, 2017
PERFORMANCE GOAL: The payout earned upon the attainment of the Performance Goal
shall be determined by the Compensation Committee of the Board of Directors and
will be based on the Company’s cumulative Cash Flow for the Plan Period in
accordance with the following chart:
PAYOUT AND PERFORMANCE RANGES
Metric/
Payout
50%
100%
150%
200%


Cash Flow
($ in millions)
$481.5
$535.0
$565.0
$588.5
Payout
 
 
 
 



Target based on updated three-year financial plan.
PLAN PAYMENT: The percent earned will be prorated for performance between
levels. Final payment for the 2014 through 2017 performance cycle of the Cash
LTIP will be made no later than September 1, 2017, unless a further delay is
otherwise required by Section 409A of the Internal Revenue Code. Cash LTIP
payments will not be included in the benefit calculations of benefits for life
insurance, accidental death and dismemberment and long-term disability plans.
The Cash LTIP payment is considered income at the time that it is actually
received.
TERMS AND CONDITIONS:
Job Change: A participant must be continuously employed throughout the
three-year Plan Period to be eligible for a payout. Participants, who change
roles within Meredith during the three year Plan Period are eligible for an
adjusted payout.
Death or Disability: In the event of death or disability of the participant
prior to the end of the three-year Plan Period, cumulative results will be
calculated and any payout will be prorated as of the date of event and paid to
the participant or beneficiary, in the event of death, as soon as practical and
in compliance with IRC Section 409A.


15

--------------------------------------------------------------------------------





Retirement: Participants who retire from Meredith are eligible for a payout
based on their full target opportunity under the Cash LTIP for any outstanding
performance cycle. Payout will be determined based on actual performance and
will occur following the end of the three-year Cash LTIP performance cycle at
the same time that payouts are made to participants in the Cash LTIP.
Without Cause Termination or Job Elimination: In the event of a termination of
employment Without Cause or due to a job elimination, the participant may be
eligible for a prorated payment for the number of days of employment during the
three-year Cash LTIP performance cycle, solely at the discretion of Meredith
Management. Plan payout would be based on target opportunity and is conditioned
upon the participant signing Meredith’s General Release.
Voluntary Termination: A participant who voluntary terminates his or her
employment prior to the end of the three-year Cash LTIP cycle (and is not
eligible for retirement treatment) will forfeit payout under the Plan.
Termination for Cause: A participant who is terminated for cause will forfeit
the right to any payout under the Plan.
Change in Control: In the event of a Change in Control as defined in the 2004
Amended and Restated Stock Incentive Plan or subsequent plan, participants will
remain eligible for payouts based on a full target opportunity awarded under the
Cash LTIP Plan for any outstanding performance cycles. For performance cycles of
less than one year of service, the payout will be based on target opportunity.
For performance cycles with one or more years of service, the payout would be
based on actual performance for any completed full year plus the target
opportunity for any remaining years.
The payment will be accelerated and made as soon as administratively possible
and in compliance with Section 409A.
Termination of Cash LTIP: If the Cash LTIP is terminated for any reason, a
payout will be made to eligible participants. The payout will be calculated
based on completed full year results and prorated for a partially completed
year.




16

--------------------------------------------------------------------------------





Exhibit B








FY2016 - FY2018 CASH LTIP
PERFORMANCE METRIC


OFFICER: Tom Harty
TARGET: $400,000
PLAN PERIOD: July 1, 2015 through June 30, 2018
PERFORMANCE GOAL: The payout earned upon the attainment of the Performance Goal
shall be determined by the Compensation Committee of the Board of Directors and
will be based on the Company’s cumulative Cash Flow for the Plan Period in
accordance with the following chart:
PAOY AND PERFORMANCE RANGES
Measure
Minimum
Target
150% of Target
Maximum


Cash Flow
($ in millions)


Payout


$463.5




50%


$515.0




100%


$540.8




150%


$566.5




200%



Target based on three-year financial plan approved at the May Board of
Director’s meeting.
PLAN PAYMENT: The percent earned will be prorated for performance between
levels. Payment for the FY2016 through FY2018 performance cycle of the Cash LTIP
will be made no later than September 1, 2018, unless a further delay is
otherwise required by Section 409A of the Internal Revenue Code. Cash LTIP
payments will not be included in the benefit calculations of benefits for life
insurance, accidental death and dismemberment and long-term disability plans.
The Cash LTIP payment is considered income at the time that it is actually
received.
TERMS AND CONDITIONS:
Job Change: A participant must be continuously employed throughout the
three-year Plan Period to be eligible for a payout. Participants, who change
roles within Meredith during the three year Plan Period are eligible for an
adjusted payout.
Death or Disability: In the event of death or disability of the participant
prior to the end of the three-year Plan Period, cumulative results will be
calculated and any payout will be prorated as of the date of event and paid to
the participant or beneficiary, in the event of death, as soon as practical and
in compliance with IRC Section 409A.
Retirement: Participants who retire from Meredith are eligible for a payout
based on their full target opportunity under the Cash LTIP for any outstanding
performance cycle. Payout will be


17

--------------------------------------------------------------------------------





determined based on actual performance and will occur following the end of the
three-year Cash LTIP performance cycle at the same time that payouts are made to
participants in the Cash LTIP.
Without Cause Termination or Job Elimination: In the event of a termination of
employment Without Cause or due to a job elimination, the participant may be
eligible for a prorated payment for the number of days of employment during the
three-year Cash LTIP performance cycle, solely at the discretion of Meredith
Management. Plan payout would be based on target opportunity and is conditioned
upon the participant signing Meredith’s General Release.
Voluntary Termination: A participant who voluntary terminates his or her
employment prior to the end of the three-year Cash LTIP cycle (and is not
eligible for retirement treatment) will forfeit payout under the Plan.
Termination for Cause: A participant who is terminated for cause will forfeit
the right to any payout under the Plan.
Change in Control: In the event of a Change in Control as defined in the 2014
Stock Incentive Plan or subsequent plan, participants will remain eligible for
payouts based on a full target opportunity awarded under the Cash LTIP Plan for
any outstanding performance cycles. For performance cycles of less than one year
of service, the payout will be based on target opportunity. For performance
cycles with one or more years of service, the payout would be based on actual
performance for any completed full year plus the target opportunity for any
remaining years.
The payment will be accelerated and made as soon as administratively possible
and in compliance with Section 409A.
Termination of Cash LTIP: If the Cash LTIP is terminated for any reason, a
payout will be made to eligible participants. The payout will be calculated
based on completed full year results and prorated for a partially completed
year.


18

--------------------------------------------------------------------------------





Exhibit C






American Media
AOL
Condé Nast/ Advance
Disney
Google
Hearst
NBC Universal
Readers’ Digest
Rodale
The Bonnier Group
The Scripps Network
Time Warner/Time, Inc.
Yahoo
Any local television station in a market in which Meredith owns, operates or
manages a local television station; or any entity’s group, department or
division which operates or manages any local television station in a market in
which Meredith owns, operates or manages a local television station.






19